DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-12 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,196,704 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 11,196,704 B2 contain(s) every element of claims 1-12 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maloo (US Publication No. 2010/0161799 A1).
With respect to claim 1, Maloo teaches a system comprising: at least one processor; and memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations, the set of operations comprising: receiving a request to resolve a hostname of a content distribution network (CDN), the request comprising a source Internet Protocol (IP) address of a requestor (paragraph 0021; 0022; 0025-0028 disclose client sending a DNS request including a domain name with the public routable IP address of client system 122 and the domain name associated with DNS mapping server 148); determining an edge server of the CDN, wherein the edge server is associated with an IP address subnet (paragraph 0021; 0022; 0025-0028 disclose determining an edge server closer to client based on source IP address); generating, based on the IP address subnet of the edge server, a response IP address comprising requestor information, the requestor information comprising an indication of the source IP address of the requestor (paragraph 0021; 0022; 0025-0027 disclose generating a reply that includes IP address of edge server); and providing a response to the request to resolve the hostname, wherein a payload of the response comprises the generated response IP address (paragraph 0021; 0022; 0025-0029 disclose sending a reply to client that includes IP address of edge server resolving the DNS request). 

With respect to claim 5, Maloo teaches wherein the requestor is an intermediate Domain Name System (DNS) server (paragraph 0027).

With respect to claim 6, Maloo teaches wherein determining the edge server of the CDN comprises evaluating a location associated with the requestor (paragraph 0027).

The limitations of claim 7 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 11 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 12 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maloo (US Publication No. 2010/0161799 A1) in view of Levine et al (US Publication No. 2011/0283018 A1).
With respect to claim 2, Maloo discloses the claimed subject matter as discussed above except wherein: the generated response IP address is an IPv6 address; the source IP address of the requestor is an IPv4 address; and the indication of the source IP address is a full representation of the IPv4 address.
However, Levine teaches wherein: the generated response IP address is an IPv6 address (paragraph 0034); the source IP address of the requestor is an IPv4 address (paragraph 0034); and the indication of the source IP address is a full representation of the IPv4 address (paragraph 0034) in order to provide a client association (Abstract). Therefore, based on Maloo in view of Levine, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Levine to the system of Maloo in order to provide a client association.

With respect to claim 3, Maloo discloses the claimed subject matter as discussed above except wherein the generated response IP address is an IPv6 address; the source IP address of the requestor is an IPv6 address; and the indication of the source IP address is a subset of bits of the IPv6 address of the source IP address.
However, Levine teaches wherein: the generated response IP address is an IPv6 address (paragraph 0034); the source IP address of the requestor is an IPv6 address (paragraph 0034); and the indication of the source IP address is a subset of bits of the IPv6 address of the source IP address (paragraph 0034) in order to provide a client association (Abstract). Therefore, based on Maloo in view of Levine, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Levine to the system of Maloo in order to provide a client association.

With respect to claim 4, Maloo discloses the claimed subject matter as discussed above except wherein the IP address subnet of the edge server is in a most significant set of bits of the generated response IP address and the requestor information is in a least significant set of bits of the generated response IP address.
However, Levine teaches wherein the IP address subnet of the edge server is in a most significant set of bits of the generated response IP address and the requestor information is in a least significant set of bits of the generated response IP address (paragraph 0034) in order to provide a client association (Abstract). Therefore, based on Maloo in view of Levine, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Levine to the system of Maloo in order to provide a client association.

The limitations of claim 8 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 9 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 10 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

9/10/2022